                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                       JAN 3 0 20'lO
                                  Richmond Division
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                        RICHMOND, VA
JAMIL RASHID WATSON,

       Petitioner,
v.                                                                  Civil Action No. 3:18CV524

J. RAY ORMOND,

       Respondent.
                                 MEMORANDUM OPINION

       Jamil Rashid Watson, a federal inmate proceeding prose, filed this petition pursuant to

28 U.S.C. § 2241 raising claims related to the calculation of his good time credit and early

release eligibility. (ECF No. 5.) On January 9, 2020, the Magistrate Judge issued a Report and

Recommendation wherein he recommended dismissing the § 2241 Petition without prejudice for

lack of jurisdiction because (1) Watson's first claim concerning his good time credit was

rendered moot when an incident report was expunged from his prison record; and, (2) his second

claim was not ripe for judicial disposition because Watson had not completed the Residential

Drug Abuse Program to make him eligible for early release. (ECF No. 18.) The Magistrate

Judge advised Watson that he could file objections within fourteen (14) days after the entry of

the Report and Recommendation. Watson has not responded and the time to do so has expired.

       "The magistrate 0udge] makes only a recommendation to this court. The

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with this court." Estrada v. Witkowski, 816 F. Supp. 408,410 (D.S.C. 1993) (citing

Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court "shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." 28 U.S.C. § 636(b){l). "The filing of objections to a magistrate
Oudge's] report enables the district judge to focus attention on those issues-factual and legal-

that are at the heart of the parties' dispute." Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote

omitted). In the absence of a specific written objection, this Court may adopt a magistrate

judge's recommendation without conducting a de novo review. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310,316 (4th Cir. 2005).

       There being no objections, and the Court having determined that the Report and

Recommendation is correct on its merits, the Report and Recommendation (ECF No. 18) will be

ACCEPTED and ADOPTED. Respondent's Motion to Dismiss will be GRANTED. (ECF

No. 12.) The Court will dismiss without prejudice Watson's§ 2241 Petition. (ECF No. 5.)

Watson's claims and the action will be DISMISSED.

       An appropriate Order will accompany this Memorandum Opinion.




Date: ::jM~j 3() I !lO 2.0
                                                            M.HannahL
                                                            United States n: ·     V
                                                                                   J:ge

Richmond, Virginia




                                                2
